Citation Nr: 1628207	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability.

2. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 until his retirement in February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was previously before the Board in June 2015, when it was decided in part and remanded in part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's diabetes mellitus required insulin and a restricted diet, but not regulation of activities.

2. Prior to February 7, 2012, the Veteran's peripheral neuropathy of the right lower extremity was manifest by mild incomplete paralysis of the sciatic nerve.

3. From February 7, 2012 to September 16, 2015, the Veteran's peripheral neuropathy of the right lower extremity was manifest by moderate incomplete paralysis of the sciatic nerve.

4. Since September 17, 2015, the Veteran's peripheral neuropathy of the right lower extremity was manifest by moderately severe incomplete paralysis of the sciatic nerve.

5. Prior to February 7, 2012, the Veteran's peripheral neuropathy of the left lower extremity was manifest by mild incomplete paralysis of the sciatic nerve.

6. From February 7, 2012 to September 16, 2015, the Veteran's peripheral neuropathy of the left lower extremity was manifest by moderate incomplete paralysis of the sciatic nerve.

7. Since September 17, 2015, the Veteran's peripheral neuropathy of the left lower extremity was manifest by moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2. The criteria for an initial rating in excess of 10 percent prior to February 7, 2012, for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code, Diagnostic Code 8520 (2015).

3. The criteria for a 20 percent rating from February 7, 2012 to September 16, 2015, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code, Diagnostic Code 8520 (2015).

4. The criteria for a 40 percent rating since September 17, 2015 for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code, Diagnostic Code 8520 (2015).

5. The criteria for an initial rating in excess of 10 percent prior to February 7, 2012, for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code, Diagnostic Code 8520 (2015).

6. The criteria for a 20 percent rating from February 7, 2012 to September 16, 2015, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code, Diagnostic Code 8520 (2015).

7. The criteria for a 40 percent rating since September 17, 2015 for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  October 2008 and August 2009 letters provided notice on the "downstream" issues of disability ratings and effective dates, prior to the December 2009 rating decision.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  The Board finds that receipt of recent VA and private treatment records substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional records that could be used to support his claims for increased ratings for his diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.

The Veteran was provided VA examinations in connection with the claims.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Diabetes Mellitus

The Veteran's diabetes has been rated as 20 percent disabling under Diagnostic Code 7913, used for rating diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Diagnostic Code 7913 provides that a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

The Board notes that regulation of activities is defined in Diagnostic Code 7913 as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Medical evidence is required to show that occupational and recreational activities have been regulated.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Ratings are assigned according to the manifestation of particular symptoms.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

On December 2009 VA examination, the Veteran reported he took daily medication for his diabetes, and that he was instructed to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease, cardiac disease, neurovascular disease, diabetic nephropathy, skin disorders, gastrointestinal disorders, and genitourinary disorders.  He reported a history of hypoglycemia, although not in a long time, and denied hospitalization for treatment.  He also denied episodes of ketoacidosis.

On September 2015 VA examination, the Veteran reported he was prescribed an oral hypoglycemic agent.  He did not require regulation of activities as part of medical management of his diabetes.  He reported he visited his diabetic care provider less than two times per month for episodes of ketoacidosis and less than two times per month for episodes of hypoglycemia.  He had no episodes of ketoacidosis or hypoglycemic reaction requiring hospitalization over the past 12 months.  He did not have progressive unintentional weight loss or loss of strength attributable to diabetes, and his only recognized complication of diabetes was his lower extremity peripheral neuropathy.

On review of the record, the Board finds that the disability picture presented by the Veteran's diabetes mellitus shows no more than a 20 percent disability rating for the entire appellate period.  There is no period during which the preponderance of the evidence shows that this disability required regulation of activities for his diabetes, nor is there indication a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an initial rating in excess of 20 percent for the entire appellate period is not warranted.  The preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Peripheral Neuropathy

The Veteran's peripheral neuropathy of the right lower extremity has been rated as 10 percent disabling and his peripheral neuropathy of the left lower extremity has been rated as 10 percent disabling under Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2015).

Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

On December 2009 VA examination, the Veteran had symptoms of numbness, dysesthesias, and shooting pain in both feet.  A sensory function test showed decreased vibration, pain, and light touch in the feet.  Reflexes were normal, and there was no muscle atrophy; abnormal muscle tone or bulk; tremors, tics, or other abnormal movements.  The Veteran's gait and balance were normal.  While peripheral neuropathy had no significant effects on the Veteran's occupation, he did report it had effects on his usual daily activities, including severe effects with exercise, recreation, and traveling; moderate effects with chores and sports; and mild effects on shopping.

On February 2012 VA examination, the Veteran reported moderate intermittent pain, moderate paresthesias and/or dysethesias, and moderate numbness in his bilateral lower extremities.  His strength was normal and there was no muscle atrophy or trophic changes.  There was decreased deep tendon reflexes in the bilateral ankles, decreased light touch/monofilament testing in the feet/toes, and decreased vibration sensation and cold sensation in the bilateral lower extremities.  The examiner noted the Veteran had lower extremity diabetic peripheral neuropathy, specifically mild, incomplete paralysis of the right and left sciatic nerve, which did not impact his ability to work.

On September 2015 VA examination, the Veteran reported intermittent numbness and tingling of both feet and constant burning, which required prescription medication.  His symptoms included mild constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in his bilateral lower extremities.  Strength was normal and there was no muscle atrophy or trophic changes.  Reflex testing showed decreased deep tendon reflexes in the bilateral ankles, decreased light touch/monofilament testing results in the feet/toes, and decreased vibration sensation in the right and left lower extremities.  The examiner diagnosed lower extremity diabetic peripheral neuropathy, specifically mild, incomplete paralysis of the right and left sciatic nerve, which did not impact his ability to work.

On review of the record, the Board finds that the disability picture presented by the Veteran's peripheral neuropathy of the right and left lower extremities shows no more than a 10 percent disability rating on each side prior to February 7, 2012.  Prior to that date, there was no indication his symptoms reached a level that could be described as "moderate."  However, from February 7, 2012 to September 16, 2015, the Veteran's symptoms were described as moderate, therefore they warranted a higher 20 percent disability rating on each side.  Since September 17, 2015, the Veteran's symptoms were largely described as severe, therefore 40 percent disability ratings for peripheral neuropathy of the right and left lower extremities is warranted for this time period.

In making these determinations, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of these disabilities.  The Board finds partial grants of benefits are warranted based on the evidence of record for the periods previously noted.  The preponderance of the evidence, however, is against ratings higher than those provided in this decision.

Accordingly, the Board finds that entitlement to disability ratings in excess of 10 percent prior to February 7, 2012, are not warranted, but disability ratings of 20 percent from February 7, 2012 to September 16, 2015, and disability ratings of 40 percent as of September 17, 2015, are warranted.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's diabetes mellitus and peripheral neuropathy of the right and left lower extremities under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's diabetes  symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's diabetes medication and a restricted diet, and his peripheral neuropathy resulted in pain, numbness, and similar symptoms.  That symptomatology and effects on daily living is contemplated by the rating criteria and does not present an exceptional disability picture.  The December 2009, February 2012, and September 2015 examiners found the disabilities did not impact the Veteran's ability to work.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for diabetes mellitus is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to these disabilities.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The VA examiners found that diabetes mellitus and peripheral neuropathy of the right and left lower extremities did not impact the Veteran's ability to work.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an initial rating in excess of 10 percent prior to February 7, 2012, for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a 20 percent rating from February 7, 2012 to September 16, 2015, for peripheral neuropathy of the right lower extremity is granted.

Entitlement to a 40 percent rating since September 17, 2015 for peripheral neuropathy of the right lower extremity is granted.

Entitlement to an initial rating in excess of 10 percent prior to February 7, 2012, for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a 20 percent rating from February 7, 2012 to September 16, 2015, for peripheral neuropathy of the left lower extremity is granted.

Entitlement to a 40 percent rating since September 17, 2015 for peripheral neuropathy of the left lower extremity is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue of service connection for a bilateral eye disability.

The Veteran underwent a new VA eye conditions examination in September 2015 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  The VA examiner was specifically asked to provide an opinion regarding whether a current eye disability was related to service or caused or aggravated by service-connected diabetes mellitus.  The examiner stated that the Veteran had cataracts that were "less likely as not caused by or related to diabetes mellitus;" however, he did not comment on whether they were aggravated by the diabetes.  Therefore, the Board finds that the September 2015 examination is inadequate because it is incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For this reason, the Board directs an additional examination be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the bilateral eye disability on appeal; this specifically includes treatment records from Baptist Primary Care from July 2010 to the present and from the North Florida/South Georgia Veterans Health System from November 2015 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent and etiology of his current bilateral eye disability.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral eye disability is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral eye disability is proximately due to his service-connected diabetes mellitus?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral eye disability has been aggravated by his service-connected diabetes mellitus? 

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


